Citation Nr: 0329011	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  96-04 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for multiple joint pain 
(claimed as a left shoulder condition) 

2.  Entitlement to service connection for multiple chemical 
sensitivity (claimed as a blood disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




REMAND

On February 11, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Note the veteran's new mailing 
address:  

91 HOPKINS RD
ELLINGTON, CT  06029

and correct spelling of his last name:

OLMSTED


2.  From the addresses the veteran 
provided on the copies of VA Form 21-
4142, attempt to obtain the following 
private records:

(A)  From Rockville General 
Hospital, Rockville CT (injuries 
from a motor vehicle accident in 
February 1985 and for a blood 
infection, possibly staphylococcal, 
in March, April or May 1993):  Make 
arrangements to obtain emergency 
room records, hospital summaries, X-
ray reports and laboratory reports 
for both periods of hospitalization.  



(B)  From Dr. Mark Decker of 
Ellington, CT (1993):  Make 
arrangements to obtain outpatient 
treatment records, laboratory 
reports, consultation reports and 
any hospital summaries.   

(C)  From Dr. Robert Galvin of 
Hebron Avenue, Glastonbury, CT (1991 
to present):  Make arrangements to 
obtain all outpatient records, 
reports of laboratory studies, 
reports of imaging studies (X-ray, 
MRI, CT scans) and semi-annual 
examination reports for FAA.   

(D)  From Dr. Veltri, Manchester 
Community Hospital:  Obtain 
outpatient records, any hospital 
summary and reports of imaging 
studies (X-ray, MRI, CT scans).  

(E)  From Robert S. Cook, M.D., 
Rockville Orthopedic Associates, 23 
Elm Street, Rockville, CT 06066 
(motor vehicle accident injuries) 
during the period of February 1985 
to December 1985.  Make arrangements 
to obtain outpatient treatment 
records, reports of imaging studies 
(X-ray, MRI, CT scans), consultation 
reports as well as any hospital 
emergency room reports and any 
hospital summaries.  

3.  Tell the veteran that VA will attempt 
to obtain his private treatment records 
and will also make additional efforts to 
obtain complete medical records related 
to his reserve service from January 1993 
onward and complete VA medical records 
from the VAMC in Northampton, MA.  



4.  The veteran provided a new address 
for the location of his military reserve 
records.  Use it to request his USAF 
Reserve records:   

HQ ARPC/SG
6760 E IRVINGTON PL 
STE 7200
DENVER CO  80280-7200

If such records cannot be found for the 
period January 1993 to the present, or if 
they have been destroyed, ask for 
specific confirmation of that fact.  

5.  Make sure that Notes, Consults, Lab 
Findings, Imaging (X-ray, MRI, CT scan) 
and Problem List Confirmed Diagnoses from 
VAMC Northampton, (MA) are of record, 
including any treatment or evaluation in 
the Environmental Clinic or any clinic 
concerned with the Persian Gulf 
registry/examination during the period of 
January 1994 through April 1994.  
"Please note that records previously 
furnished by that facility do not appear 
to be complete.  For example, records 
received in November 1994 include four 
pages of a Persian Gulf questionnaire, 
one of which has numbering at the bottom 
indicating that it is page 7.  Also, the 
presence of a February 1994 request from 
the Environmental Clinic for an 
orthopedic consultation implies that 
there should be a progress note dated in 
February 1994 from the Environmental 
Clinic, but such record has not been 
previously furnished."  



6.  After all this, schedule VA JOINTS 
and HAND/WRIST examinations to determine 
the nature and etiology of his claimed 
multiple joint pain, to include shoulder 
pain, elbow pain and left wrist pain.  
Send the claims folder to the examiner 
for review.  

7.  All indicated studies, to include X-
ray studies, should be performed.  Ask 
the examiner to OPINE:  "After review of 
the veteran's service medical records, 
any records associated with his February 
1985 motor vehicle accident and all 
available private and VA medical records 
and examination results, please provide 
an opinion, with complete rationale, as 
to whether it is at least as likely as 
not that any current shoulder disability, 
left wrist disability or elbow disability 
is causally related to the February 1985 
motor vehicle accident and/or the fall 
during active service in April 1991 when 
he suffered a right ankle fracture.  If 
it is more likely that extant disability 
is not related to service, the examiner 
should so state.  

8.  The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that any muscle pain or 
joint pain identified on examination 
is/are manifestations of an undiagnosed 
illness.  If it is more likely that 
extant disability is not related to an 
undiagnosed illness or service, the 
examiner should so state.  



9.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





